COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Agee and Senior Judge Overton
Argued at Alexandria, Virginia


VICKI R. MABIE
                                         MEMORANDUM OPINION * BY
v.   Record No. 0729-01-4                JUDGE NELSON T. OVERTON
                                              MARCH 19, 2002
RICHARD E. MABIE


             FROM THE CIRCUIT COURT OF WARREN COUNTY
                    John E. Westel, Jr., Judge

          Richard L. Downey (Eric W. Trucksess; Law
          Offices of Richard L. Downey & Associates, on
          brief), for appellant.

          Michael V. Greenan for appellee.


     Vicki R. Mabie (wife) appeals from a final decree of divorce

from Richard E. Mabie (husband).   The circuit court awarded wife

support of $600 per month for a period of six years.   On appeal,

wife contends the trial court abused its discretion by (1) denying

her request for permanent spousal support, and (2) failing to

award a permanent reservation of rights to spousal support.    For

the reasons that follow, we affirm the decree, with the exception

of the denial of a reservation of right for spousal support.

     On appeal, we view the evidence and all reasonable

inferences in the light most favorable to appellee as the party



     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
prevailing below.    See McGuire v. McGuire, 10 Va. App. 248, 250,

391 S.E.2d 344, 346 (1990).

                        Procedural Background

     The parties married in January 1972, separated on April 18,

1999, and were divorced by a final decree entered on February

20, 2001.   Three children were born to the couple, one of whom

is under the age of eighteen.    Wife requested permanent spousal

support, and the court awarded her support for a period of six

years.   Wife also requested a reservation of right for support.

                               Analysis

                                  I.

     Wife contends the trial court abused its discretion by not

awarding her permanent spousal support.      She argues the court

failed to consider all the factors enumerated in Code

§ 20-107.1(E) in its determination of spousal support.      "The

determination whether a spouse is entitled to support, and if so

how much, is a matter within the discretion of the court and

will not be disturbed on appeal unless it is clear that some

injustice has been done."     Dukelow v. Dukelow, 2 Va. App. 21,

27, 341 S.E.2d 208, 211 (1986) (citations omitted).      However,

the trial court's discretion must not be exercised without

reference to Code § 20-107.1, which "commands that, in order to

exercise its discretion, '[t]he court shall . . . consider' the

specific factors contained therein.       Failure to do so is

reversible error."    Bristow v. Bristow, 221 Va. 1, 3, 267 S.E.2d

                                 - 2 -
89, 90 (1980) (citation omitted).       In reviewing the disputed

decision, "[w]e assume that the [court] followed the statutory

mandate," and the trial judge need not assign a weight to each

among the several factors, provided related evidence is before

the court.     McGinnis v. McGinnis, 1 Va. App. 272, 277, 338
S.E.2d 159, 161 (1985).

     The trial court clearly stated its decision was based upon

the required factors.    The court also indicated it considered

the length of the parties' marriage, wife's earning capacity,

and her present needs in its determination of the $600 monthly

support award.    The trial court considered the relevant factors

listed in Code § 20-107.1, and we find no abuse of discretion in

its award of limited spousal support to wife.

                                  II.

     Wife argues the trial court abused its discretion by

denying her request for a reservation of rights for support.

Code § 20-107.1(D) provides:

             In addition to or in lieu of an award . . .
             the court may reserve the right of a party
             to receive support in the future. In any
             case in which the right to support is so
             reserved, there shall be a rebuttable
             presumption that the reservation will
             continue for a period equal to fifty percent
             of the length of time between the date of
             the marriage and the date of separation.
             Once granted, the duration of such a
             reservation shall not be subject to
             modification.




                                 - 3 -
     The parties were married for twenty-eight years, a factor

which the trial court considered in its award of spousal

support.   The court provided wife with a reservation of right

for support for a six-year period to run concurrently with the

period support payments are due from husband.   There was no

evidence before the court rebutting the presumption that the

reservation shall run for the period of time specified by

statute.   Accordingly, we remand the decree to the trial court

for a modification to include a reservation of right to seek

future modification for the statutorily prescribed time period.

                                         Affirmed in part,
                                         reversed in part,
                                         and remanded.




                               - 4 -